DETAILED ACTION
1.	This Office Action is in response to amendments filed on Jan. 29, 2021. Claims 1-20 are presented for examination. Now claims 1-20 are pending.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
	Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
3. 	Applicant’s arguments/remarks filed on 01/29/2021 is persuasive thus, the application is in condition to be allowed. 
4. 	Double Patenting: This application is rejected on the ground of obviousness-type double patenting rejection as being unpatentable over U.S. application 14/671026 and now U.S. patent 9,887,991 B2 and U.S. application 15/888174 and now U.S. patent 10,505,928 B2. However, applicants filed terminal disclaimer on 02/25/2021 and was approved on 02/25/2021 which is sufficient to overcome obviousness-type double patenting rejection.
5.	Applicant arguments on pages 11-12 of applicant remarks, regarding the rejection of the claims under 35 U.S.C. 103 are persuasive in view of indication of allowable subject matter in previous office action mailed on 09/29/2021 and applicant’s amending the claims are persuasive. Therefore, the rejection of the claims under 35 U.S.C. 103 are withdrawn.


Terminal Disclaimer
6. 	The terminal disclaimer filed on 02/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. application 14/671026 and now U.S. patent 9,887,991 B2 and U.S. application 15/888174 and now U.S. patent 10,505,928 B2 has been reviewed and is approved on 02/25/2021. The terminal disclaimer has been recorded. 

Allowable Subject Matter
7. 	Independent claims 1, 10, and 14 are allowed over prior art of record. Dependent claims 2-9, 11-13, and 15-20 depend on the above-mentioned independent claims 1, 10, and 14 are allowed by virtue of its dependency.

Examiner’s Statement of Reasons for Allowance
8.	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 10, and 14 are allowed in view of the prior art. 
The closes prior art of Oberheide et al. (US 2014/0245369), discloses providing secondary-factor authentication with a third party application that can include enrolling a device application instance of an account into a secondary-factor authentication service on behalf of a service provider that includes at the secondary-factor authentication service, receiving a secondary factor of authentication enrollment request of an account, the request received from the service provider, transmitting an activation code, and pairing the device application instance with the account through the activation code; receiving an authentication request identifying the account; transmitting an authentication request to the device application instance paired with the account; validating a response to the application request; and transmitting an assessment to the service provider.

Robert D. Hillhouse (US 7,240,211), discloses a data access request by a user to access data of a destination server, such as the data that needs to be updated when a login and/or password is changed, is provided consistently.
They fail to teach alone, or in combination, at the time of the invention, the claimed features and limitations. 
None of the prior art of record teaches or made obvious the feature: "the determining the first viability score is based upon at least one of a spatial proximity relative to the user, a typing characteristic of the user, a time of day, a temperature at a location of the user, user identification from imagery of the user, or voice recognition of captured audio; the service login management component configured to:
receive an access request for the service from the second device, the access request specifying a username; and query an authorization database using the username to identify a push token, the sending performed using the push token; or the service login management component configured to:
receive the access request for the service from the second device, the access request specifying the username; query the authorization database using the username to identify an 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. Therefore, claim 1 considered to be allowable. Independent claims 10 and 14 recite similar limitations to those found in claim 1. Therefore, claims 10 and 14 are considered to be allowable for the same reasons as discussed with claim 1 above and therefore, independent claims 10 and 14 are allowable. 
Dependent claims 2-9, 11-13, and 15-20 depend upon the above-mentioned allowed independent claims 1, 10, and 14 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

9.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Homayoon Beigi US 2015/0347734 A1- perform electronic transactions utilizing mobile devices in conjunction with multifactor authentication. The multifactor authentication, described here, utilizes four types of authentication factors including.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437